 PUGET SOUND DISTRICT COUNCIL, ETC.547Employees or members may communicate directly with the Board's Regional Office,Room 2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, TelephoneNo. Main 1-4465, if they have any question concerning this notice of compliancewith its provisions.Puget Sound District Council,Lumber & Sawmill Workers,United Brotherhood of Carpenters and Joiners of America,AFL-CIO;and Lumber&Sawmill Workers' Union,Local 2767,affiliated with United Brotherhood of Carpenters and Joinersof America,AFL-CIOandUnited States Plywood Corporation,Kosmos Division.Case No. 19-CC-150. June 15, 1965DECISION AND ORDEROn April 14, 1965, Trial Examiner Howard Myers issued his Deci-sion in the above-entitled proceeding, finding that Respondents hadengaged in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondents filed exceptions to the Trial Examiner's Decision and sub-mitted copies of their brief to the Trial Examiner in support of theirexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings,' conclusions, and recommendations.'The complaint herein does not allege a violation of Section 8(e) of the Act; the TrialExaminer's conclusions of law finds no such violation, and the Trial Examiner's Recom-mended Order pro%ides no remedy for any such violationThe last sentence in sectionIII C of the Trial Examiner's Decision states, however, that "section 1(a) of article A(1)of the collective-bargaining agreement between the parties-to the extent that said sec-tion, as construed and interpreted by Respondent-falls within the proscription of Sec-tion 8(e)."We disagree with this dictumThe natural reading of the contractclause in question does not bring it within the prohibition of Section S (e) and the clausewas administered in accordance with its natural meaningThe fact that Respondentscontended at times that the clause meant something which would be within the prohibitionof Section 8(e) is relevant to the Section 8(b) (4) (A) issue, but does not support a findingthat the clause violated Section 8(e)Meat and Highway Drivers, Docknrerc, etc, Local710 (Wilson d Co) v. N L R B.,335 F 2d 709, 716 (CA D C.)Respondents' exceptions are directed toward the issue of whether the coercion andthreats of coercion that Respondents directed at United States Plywood were lawtulpriinaiy activity aimed at preserving unit workThe iecoid clearly demonstrates thatRespondent's pressures upon United States Plywood were secondaiy in nature and violatedSection 8(b) (4) (n) (A) and (B) of the Act In the absence of an exception to the TrialExaminer's finding that Respondents' conduct also constituted inducement or encourage-ment of United States Plywood's employees to engage in a work stoppage proscribed bysubsection (i) of Section 8(b)(4), we adoptpro formathe Trial Examiner's finding thatRespondents also violated Section 8(b) (4) (i) (A) and (B) of the Act153 NLRB No. 56. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner and orders thatRespondents, Puget Sound District Council, Lumber & SawmillWorkers, United Brotherhood of Carpenters and Joiners of America,AFL-CIO; and Lumber & Sawmill Workers' Union, Local 2767, affili-ated with United Brotherhood of Carpenters and Joiners of America,AFL-CIO, their officers, agents, and representatives, shall take theaction set forth in the Trial Examiner's Recommended Order .22 The telephone number for Region 19, appearing at the bottom of the Appendix attachedto the Trial Examiner's Decision, is amended to read: Telephone No. 682-4539.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed on August 6, 1964,1 by United States Plywood Corpora-tion, Kosmos Division, herein called USP, the General Counsel of the National LaborRelations Board,hereinrespectively called the General Counsel 2 and the Board,through the Acting Regional Director for Region 19 (Seattle, Washington), issueda complaint,dated September 22, against Puget Sound District Council, Lumber &SawmillWorkers,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Council, and against Lumber & Sawmill Workers' Union,Local 2767, affiliated with United Brotherhood of Carpenters and Joiners of America,AFL-CIO,hereincalled Local 2767,3 alleging that Respondent has engaged in andisengagingin unfair labor practices affecting commerce within the meaning ofSection 8(b)(4)(i), (ii)(A) and (B) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended, from time totime,61 Stat. 136, herein calledthe Act.A copy of the charge, the complaint, and notice of hearing thereon were dulyserved upon Respondent and a copy of the complaint and notice of hearing wereduly served upon USP.Specifically, the complaint alleged that (1) at all times material, the Council andLocal 2767 have been the recognized collective-bargaining representatives of USP'sKosmos, Washington, production, maintenance, and logging employees pursuant toa certain writtenagreementbetween USP and Respondent; (2) said agreement con-tains a union-security clause, and a so-called "contractor's clause," which providesin articleA(1) section (a), "It isunderstood and agreed that contract employees ofthe Company [USP] shall be covered by the provisions of this Agreement"; (3) USP,during all times material, has contracted with various independent contractors toperform certain stated operations for USP in the area of its Kosmos operations; (4)since July 17, 1963, USP has contracted with Howard Logging Company, hereincalled Howard, among others, whereby Howard has agreed to log certain salvageabletimber and to haul and deliver it to USP's Kosmos lumber mill; (5) Howard's employ-ees are notrepresented by Respondent or by any other labor organization, and it hasno collective-bargaining agreement with Respondent or with any other labor orga-nization; (6) sinceMay 1, 1964, Respondent has demanded that Howard recognizeand bargain with it as the exclusive collective-bargaining representative of its employ-ees pursuantto article A(1) section (a) of the aforementioned agreement betweenRespondent and USP; (7) at all times material, Respondent has been engaged in alabor dispute with Howard; (8) at no time has Local 2767 or has the Council beencertified by the Board as the statutory collective-bargaining representative of anyemployees of Howard; (9) since November 22, 1963, Respondent has demanded thatUSP comply with article A(1) section (a) of the aforementioned contract andrequire the employees of Howard, and those of other independent contractors withwhom USP contracts portions of its logging operations, to become members of Local1 All dates mentioned herein refer to 1964, unless otherwise noted.2 This term specifically includes counsel for the General Counsel appearing at the hearing8 Conjointly the Council and Local 2767 are referred to herein as Respondent. PUGET SOUND DISTRICT COUNCIL, ETC.5492767; (10) USP agree to contract out such logging operations only to employees whoare, or agree to become, signatories to collective-bargaining agreements with Respond-ent and cease doing business with those logging contractors who fail and refuse todo so; (11) in May and July 1964, in furtherance of the above-described demandson USP and on Howard, Respondent threatened to strike; and (12) Respondent'smembers, at a meeting held on July 28, 1964, authorized such a strike.On October 26, Respondent duly filed an answer denying the commission of theunfair labor practices alleged.The answer affirmatively averred (1) that USP, inviolation of its collective-bargaining contract with Respondent, awarded certain ofitsKosmos operations to Howard and to others, which Respondent contends waswork of the character embraced within the bargaining unit as being reserved forthe exclusive performance of those employees in said unit; and (2) that Howard andits employees were, in fact, USP employees and not independent contractors.Pursuant to due notice, a hearing was held at Seattle, Washington, from Novem-ber 16 through November 18, before Trial Examiner Howard Myers. Each partywas represented by counsel and participated in the hearing.Full and completeopportunity was afforded the parties to be heard, to examine and cross-examine wit-nesses, to introduce evidence relevant to the issues, to argue orally on the record at theconclusion of the taking of the evidence, and to file briefs on or before December 15?Each party filed a brief and each brief has been carefully consideredUpon the record as a whole and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI.USP'S BUSINESS OPERATIONSUSP, a New York corporation, has its principal offices at New York, New York.It is engaged in the manufacture of plywood and related products in various Statesof the United States.At and in the vicinity of Kosmos, Washington, USP is engaged in the logging oftimber and in the operation of a lumber mill.5During the 12-month period immedi-ately preceding the issuance of the complaint herein, USP, in the course and conductof its business, sold and shipped from the aforesaid Kosmos and vicinity operationsto points located outside the State of Washington lumber products and related mate-rials valued in excess of $50,000.Upon the basis of the foregoing facts, I find, in line with established Board author-ity, that USP is engaged in and during all times material was engaged in a businessaffecting commerce within the meaning of Section 2(6) and (7) of the Act and thatitsbusiness operations meet the standards fixed by the Board for the assertion ofjurisdiction.II.THE LABOR ORGANIZATIONS INVOLVEDThe Council and Local 2767 are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Prefatory statementThe Kosmos Division is mainly a logging operation which supplies logs for USP'sSeattle,Washington, plants. Incidental thereto, USP operates a small salvage saw-mill near Kosmos.Timber is obtained from lands owned by USP, from public andprivate lands in which USP has purchased cutting rights to the timber thereon, andalso through the purchase of logs from log suppliers.At the time of the hearingthe Kosmos Division employed 110 personsThe Kosmos Division attempts to, and under normal conditions does, produce 50million board feet of logs annually. In recent years, production figures have beenclose to the desired goal.In 1946, USP acquired the Kosmos operations. Since 1948, it has had a seriesof collective-bargaining contracts with Respondent covering said operations.Theseries of contracts consist of the original 1948 agreement together with writtenrenewals negotiated from time to time.The provision of said contract directlyinvolved in the instant proceeding is article A(1) section (a), which provides-It is understood and agreed that contract employees of the Company shall becovered by the provisions of this Agreement.*At the request of Respondent's counsel, the time to file briefs was extended to Jan-uary 13, 1965.5This is the only USP operation involved herein. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDLogging includes cutting down trees, and in the jargon of the industry, this is knownas falling.When the felled tree is trimmed and cut into lengths of logs, the process,is called buckingThe logs are then moved to a landing in the woods where theyare loaded on trucks by either one of two methods.One method is the so-calledhigh-lead method which involves the use of a spar from which the draglines go outpulling the logs.The other method is the so-called Cat method which involvespulling the logs in by crawler tractors.The logs are then taken from the woods bytruck to a reload station, scaled (measured), and then reloaded for shipment toUSP's Seattle plants.Since the acquisition by USP of the Kosmos operations in 1946, the makeup ofthe logging crew, from time to time, has changed because of the installation ofimproved equipment.Prior to 1948, much of the cutting at the Kosmos operationswas done by hand and a single crew consisted of five men, the faller, the secondfaller,and three buckers 6Through the introduction of electric, and later gas-powered, saws, the crew has been reduced to two men, a faller and a bucker. Pres-ently USP employs nine crews or sets.Three sets make up a side so at KosmosUSP presently operates what is commonly called a 3-side logging operationThose logging crews, who provide their own equipment, have been customarilypaid by the number of feet of timber which they cut, whereas those who use com-pany equipment have been traditionally paid on an hourly basis 7The collective-bargaining contracts between Respondent and USP have dominated the specifichourly rates, but with respect to piece-rate employees, the contracts provide merelya compensatory hourly rate to be paid plus the piece rate.The actual piece rate isnegotiated between the woods foreman 8 and the crews' busheler committeesFor a great many years the Kosmos Division had been employing from three toseven sides, which practice necessitated the employment of more sides during the latespring and early autumn than during the rest of the year.USP, in 1961, attemptedto eliminate this unbalanced employment by running three sides the year aroundby the means of logging at higher elevations in warm weather and lower in cold.Since about 1946, USP has continuously followed the practice of entering intowritten agreements with independent operators 9 to perform certain portions of itsKosmos logging operations.The contracts involve all aspects of logging, includingthe falling-bucking of the tree and cutting into desired lengths, the transportation oflogs to a landing in the woods, loading the logs onto trucks, and hauling the logs.In some instances, the contract covers the entire logging operationUnder the termsof these contracts, the independent operator provides all the needed equipment, hireshis own men, and may, on occasion, subcontract one or more portions of the opera-tion covered by the contract.Through the years, the practice of contracting operations to gypos has also involvedall types of logging situations, from the cleanup of isolated "stands" to the loggingof large stands of undamaged, green timber, to the logging of hardwood species.These particular contracts are generally referred to as "salvage" contracts. a termwhich has been used broadly to include the logging of all salvageable or merchantabletimber.Between 1950 and 1957, USP entered into over 50 falling and bucking contractswith independent operators.Since 1950, USP has entered into over 50 logging contracts with independent oper-atorsIn addition, since January 1963, USP has entered into 14 contracts with inde-pendent operators covering logging, falling and bucking, and road constructionIn May 1963 there were in effect at least five contracts with independent operatorscovering various types of logging operations.In only 1 year in the past 8 has the relative proportion of contract logging, in termsof thousand board feet, dropped below 10 percent; the normal proportion of con-tract logging has been between 10 and 15 percent of the total volume of log produc-tion at Kosmos.Since acquiring the Kosmos operations in 1946, USP has followed a policy ofnegotiating and entering into contracts with independent opeiators without regardtowhether or not the employees of those contractors were represented by a labororganizationSimilarly, at no time between 1946 and 1963 was USP's practice ofentering into logging contracts with independent contractors discussed by andbetween USP and RespondentIn the industry. a "crew" is also known as a "set "The term "busheler" or "busheling" is herein used to denote the piece-rate paymentsystem8Also referred to in the record as "bull buck9Known in the industry as "gyppos " PUGET SOUND DISTRICT COUNCIL, ETC.551On October 12, 1962,the Pacific Northwest experienced a terrific windstorm 10which flattened vast areas of standing timber in that area, including timber directlyowned by USP or on which it owned cutting rights.11 This situation presented toUSP and others engaged in the industry in that area critical problems,among whichwere the ever present danger of fire and the mounting deteriorating condition ofthe fallen timber.B. The pertinent facts 12Due to the tremendous amount of fallen timber which had accumulated as a resultof the Columbus Day storm,plus the fact that the resulting accumulation had com-pelledUSP to operate in hazardous areas,management,inMarch 1963, beganexploratory talks withLocal 2767looking toward the changing of the method ofpaying the fallers and buckets employed at Kosmos from the then piece-work orbusheling-rate method to an hourly or day rate basis 13InMarch 1963,at a meeting held in the office of William O. Larson, the loggermanager of the Kosmos operation,14USP was represented by Larson,Jim Donovan,a bull-buck, and Frank Sickler,the personnel and safety director of the Kosmosdivision.Local 2767 was represented by its business agent,John D. Sloan, and bythree members of the bushelers'negotiating committee 15Regarding what transpired at the meeting referred to immediately above, Larsoncredibly testified that-He proposed that the method of paying the fallers and bucketsworking in the blow down areas be changed from the piece-rate basis to an hourlyor day basis and that USP and Local 2767 negotiate the question of paying additionalcompensation to the falters and buckets for supplying their own powersaws; therepresentatives of Local 2767 stated that they objected to the proposed change sinceitprovided for the men to supply the powersaws,adding that they thought USPshould supply each crew with the necessary powersaws,he replied that USP was ofthe opinion that it was employing sufficient numbers of piece-work cutters and it didnot desire to hire any additional such men; he then said he believed from what hegathered from the statements made by the Union's representatives,he had a choiceof doing one of the following,viz,' (1)to put the fallers and buckers on a piece-ratebasis,(2) to purchase powersaws and supply the crews with them, or (3) to contractthe falling and bucking work to an independent operator;the union"men indicatedthat this was[Larson's] prerogative",and that the meeting broke up after he statedhe would not buy powersaws,and with the union representatives stating that Local2767 would not agree to the proposed change in method of compensation for thefallers and cutters involved.16'0Commonly referred to as the ColumbusDay storm11The pioduct left in the storm'swake is referred to in the industry as "blow downtimber '12Inthe light ofmy observation of the conduct and deportment at the hearing of allthe persons who testified herein andafter verycareful scrutiny of the entire record, all ofwhich has been carefully read and pasts of which have been reread and rechecked severaltimes, and being mindful of the contentions of the parties with respect to the credibilityproblems herein involved,of the fact thatinmany instances testimony was givenregard-ing eventswhich tookplace many months poor to the opening of the hearing,and of thefact thatvery strongfeelings have been generated by the circumstances of this case,coupled with the fact that it would unnecessarily protract this Decision to summarize allthe testimony or to spellout fullythe confusion and inconsistencies therein,the followingis a composite picture of all the factual issues involved and the conclusions based thereonThe parties may be assuredthatin reaching all resolutions, findings, and conclusionsherein the record as a whole has been carefully considered,relevant cases have beenstudied, and each contention advanced has been weighed even though not specificallydiscussed"This latter method of compensating the fallers and buckers was the method estab-lished in the then existing collective-bargaining agreement.13Larsonis highest management official at the Kosmosoperations.15Namely,Emmett Dalton,Howard Lowery,and Gene Swanson16 Sloan was the only other witness testifying about the above-referred-tomeeting, andhis version of what took place thereat is at variancewith Larson'sIn the light of theentire record in the case and from my observationof Larsonand Sloan while on thewitness stand,coupledwith the fact throughout Larson'slong and searching cross-examination,his testimony on direct was not materially shaken, I find that Larson'sversion of what transpired at the aforesaid meeting to be substantially in accord withthe facts 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeing unable to get Local 2767 to negotiate with respect to an hourly or day rateto be paid the men who were to fall and buck the fallen timber, USP proceeded tocontract out certain falling and bucking work to independent contractors.Forexample, on or about May 25, 1963, a falling and bucking contract was entered intowith Hale Cutting Company (herein called Hale); in or about April or May 1963,complete logging contracts were awarded to Howard Logging Company (hereincalled Howard); to Workman & Workman; to Monroe Hanger, and to Smith Grasseth.Hale'sMay 1963 falling and bucking contract was completed in September, andin October 1963, a second such contract was entered into by and between USP andHale, and work thereunder was commenced immediately and the job was completedin December 1963.Pursuant to a telephone call from Sloan to Larson on November 20, 1963, request-ing a meeting, a meeting was held on November 22 in Larson's office. Present onbehalf of USP were Larson, Wesley Nellist, logging and timber manager of USP'sWashington Division, and Sickler.Present on behalf of Local 2767 were Sloan andthree other representatives.The Council was represented by George Casseday, itspresident.17At the aforesaid meeting of November 22, Casseday, after stating that Respondentwas unhappy over the contracts let to Hale, because it was its position that fallingand bucking was work covered by the job classifications embraced within and set outin the collective-bargaining agreement, and that USP did not have the right to takethat work and give it to someone else,18 he demanded that USP immediately cancelthe second Hale contract and not permit Hale's employees to do the work calledfor thereunder.Larson, the spokesman for USP at this meeting, stated that in his opinion theHale contract was valid and that he knew of no way it could legally be canceled.When Casseday remarked that Respondent desired that USP not contract out anymore falling and bucking work, Larson replied that USP felt such contracting outwas up to management, "that the cutting requirement required it" and "this was thereason" USP contracted with Hale to do the necessary falling and bucking work.Casseday, after remarking that he could understand USP's desire to contract outcomplete logging jobs (falling, bucking, logging, and hauling), due to the moneyfactors involved, stated he felt that the contractors should come under the section1(a) of the bargaining agreement. In response thereto, Larson stated that his ownpersonal view was that said section applied only to USP employees who were paid onpiece-rate basis and not to employees of independent contractors.19Casseday thenstated that USP should have hired more cutters, bought powersaws, and had thefalling and bucking work performed by its own employees instead of contractingwith Hale to have that work done. Larson replied that the contracting out was aproblem completely up to management to decide and that USP intended to con-tinue to contract out jobs.Casseday also requested at the meeting, referred to immediately above, that USPagree not to enter into any more falling and bucking contracts with independentoperators, adding that USP need not agree, in writing, to this request since its verbalassurances were sufficient for him.20Larson declined to go along with this request.During the course of a telephone conversation between Casseday and Nellist inDecember 1963, the former asked Nellist whether his interpretation of section 1(a)of article A(l), as he had expressed it at the November 22 meeting, was the sameas that of USP.21When Nellist replied in the affirmative, Casseday inquired whetherUSP had, or would change its mind, with respect to that clause.Nellist said it hadnot and it would not change its mind because it did not consider USP was doinganything improper by contracting out falling and bucking work.Thereupon, Casse-14 Casseday was spokesman at this meeting for each respondent. It is well settledthat when two unions engage, as here, in a joint venture, each is responsible for theacts attributable to the other.Smith Cabinet Manufacturing Company, Inc,Si NLRB 88619 This was the first occasion either respondent raised the question as to USP's right tocontract out falling and bucking work.19At this juncture, Nellist stated that was also USP's position.20Casseday assured the USP officials at this November 22 meeting that Respondent andSt.Regis Paper Company, which has logging operations near Kosmos,have had an oralagreement whereby St.Regis will contract out falling and bucking contracts only to thoseindependent operators whose employees are represented by Local 2767.21At the November22 meeting,Nellist told Casseday that he would check with hissuperiors and ascertain whether his expressed interpretation of the clause in question jibedwith LISP's official understanding thereof. PUGET SOUND DISTRICT COUNCIL, ETC.553day remarked, "The men were considerably unsatisfied and sought some action fromMr. Sloan ... if this thing came to a full disagreement that [Respondent] could keepU. S. Plywood in court until the barrel ran dry ... [Sloan] was under some pressureto do something ... [Sloan] at that particular time did not care to pacify the men ...that sometime in the future they [Respondent] may have to do something about this,but [USP] wouldn't know it was going to happen, and that [Respondent] wouldchoose the battle fields, and the place to take on U. S. Plywood when [Respondent]thought they could win ... that it would be perfectly legal for the union to strikein the future to obtain a proper contractor's and sub-contractor's clause."The conversation referred to immediately above concluded after Nellist said thatitalways has been USP's opinion that section 1(a) of article A(1) applied only topiece work employees of USP and in accordance with that opinion the clause wouldbe so enforced.At the request of Respondent, the parties met in Larson's office on April 16, 1964.After some expressions of concern by Respondent's representatives regarding theconstruction of a proposed dam by the city of Tacoma and what effect the conse-quent flooding by its reservoir of the Kosmos mill facilities would have on USP'sKosmos operations, Casseday turned again to the question of contract logging andmade three requests of USP. The first was for a written contract to run a 3-side oper-ation exclusively.The second was for assurances that USP would not enter intocomplete logging contracts at Kosmos.Finally, after receiving negative replies toeach request, Casseday concluded by requesting that as long as USP intended tocontinue to enter into logging contracts, USP could at least help Local 2767 organizethe employees of the unorganized conti actors.When Larson responded that it wasnot only Respondent's responsibility to organize the unorganized, but it was unlawfulfor USP to engage in such activities, Casseday said that all he wanted to do, like St.Regis Paper Company has been doing, was to tell the independent contractors towhom USP was letting the falling contracts that their crews had to join Local 2767.Larson replied that USP would not engage in any such practiceAt Larson's request, a meeting was held in his office on April 23. Besides Larson,Sickler, Casseday, and Sloan, there were also present three bucking committee mem-bers.There, Larson read to those assembled an intracompany memorandum con-cerningUSP's future plans regarding the area which might be affected by theTacoma dam. USP's logging plans for the next 2 years, including plans for contractlogging, were then discussed.So far as the record discloses, neither Casseday norany other Respondent representative voiced any objection to the aforesaid USP pro-posed program, nor were any objections raised to the announced program of con-tinuing to contract out logging and bucking operations.Pursuant to a telephone call from Casseday to William Bennett, general managerof USP's Western division, a meeting between the two took place in Bennett's officeon May 1. After some discussion about the problems which might arise due to theconstruction of the Tacoma dam, the subject of contracting out at Kosmos was thenbrought up.Casseday said that the men felt so bitter about the use of contractorsto do the falling and bucking jobs that they might strike, although he, personally,saw no reason for a strike.Casseday then suggested that USP consider an arrangement such as Respondenthas at St. Regis Paper Company whereby that company lets contracts only to orga-nized contractors.Bennett said that USP would not enter into any such agreement,and then went on to explain that the exceptionally large amount of logging thenbeing done at Kosmos was due solely to the blow down, and that he expected tohave production down to normal by the end of the 1966 season. The meeting con-cluded with Bennett stating that he would instruct Nellist to give Casseday a state-ment, in writing, about the anticipated cut-back in producion.On May 6 Nellist and Larson met with Casseday, Sloan, and several members ofthe negotiating committee in Larson's office.After Casseday and Sloan had informed those representing USP that the menwere upset over the flooding which might ensue upon completion of the Tacoma dam,and after Larson and Nellist had explained that they weie discussing that situationwith the officials of the city of Tacoma, the question of contracting out was broughtup by Casseday.He again reminded the parties about the possibility of a strike ifthe practice of contracting out was continued and about his desire to enlist the aidof USP in organizing the unorganized independent contractors.Under date of May 11, Nellist wrote Sloan as follows-In the several meetings which you requested you have conveyed to us yourconcern over the volume of current logging activity at the Kosmos operation.It has been necessary to increase our usual planned volume of liquidation sinceduring the past logging season we were unable to achieve the expected activityin the removal of large amounts of blowdown timber. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe loss of production in 1963 must be regained, currently and over thecoming fiscal period, if we are to successfully remove the remaining blowdowntimber prior to any further losses due to sap rot and ambrosia beetles.Conse-quently, logging activity this year will be expanded approximately 50%. If thecorrelation of planning to performance is positive, it is expected a substantialreduction of logging activity will occur in following operating periods.Marvin Howard, the owner of Howard Logging Company, testified that in June,Sloan came to where he and his men were working under a contract with USP andthat the following conversation took place between him and SloanWell, he [Sloan] came up and asked me to join the union. I told him no. Hewanted to know the reason why, and I told him there was a couple of seasonswhy. I said for one I am an employer. I said my men are over there If youwant to talk to them, why, you go ahead and sign them up for the union, butI said not me I am not signing them up because I have had National LaborRelations Board election for my crew conducted by the National Labor Rela-tions Board and they voted no union, so I said this is one reason why I am notsigning them up 22Regarding his June talk with Howard, Sloan testified as follows:I told Mr. Howard that I considered all the work there under U S. Plywoodshould come under the contract of U. S. Plywood and that we would like tohave him under contract the same as the rest of them, other operators there hadagreed to the contract, and he informed me at that time that he had no inten-tions of signing the contract or be under a union, that his people had already hadan election and they had voted non-unionAt that time I turned around anddrove away.In the light of my observation at the hearing of the conduct and deportment ofHoward and Sloan, and after very careful scrutiny of the entire record in the case,I find Howard's version with respect to his talk with Sloan, referred to immediatelyabove, to be substantially in accord with the facts.This finding is based mainly, butnot entirely, upon the fact that Sloan-like Casseday-gave me the distinct impres-sion that he was studiously attempting to conform his testimony to what he thoughtwas to the best interests of Respondent.On the other hand, Howard impressed me asbeing one who is careful with the truth and meticulous in not enlarging his testimonybeyond his actual memory of what was said.In the latter part of June or in the forepart of July, Sloan informed Larson thatthree of the four previously unorganized operators, then performing work undercontracts with USP, had signed working agreements with Local 2767, that one con-tractor had agreed to sign such an agreement if the other unorganized contractorsdoing work for USP would sign, and that Howard had refused to sign a contractwith Local 2767. Sloan thereupon asked Larson to talk to Howard, and try toconvince him to sign a contract with Local 2767, or, at least, sign a working agree-ment with Local 2767Larson refused to do as Sloan requestedDuring the last week of July, the following notice was posted in several locationsat the Kosmos operations:SPECIAL MEETING LOCAL 2767 L.S.W.U. S PLYWOOD EMPLOYEES 4.30 p.m.Tue 7/28/64 Blue Room Kosmos Wn.Strike Vote overUnorganized Gyppos ofU S. PlywoodOn July 29, Casseday telephoned Bennett and stated that the Kosmos situationwas critical; that a strike vote had been taken regarding this "gyppo thing"; that ofthe four operators then doing business with USP, only Howard had refused to signan agreement with Local 2767; and that USP either "officially or unofficially" shouldattempt to persuade Howard to sign an agreement with Local 2767.When Bennetttold Casseday that the problem of organizing Howard's employees was one for theRespondent to work out and USP would not intervene. Casseday again suggestedthat USP use the procedure used by St. Regis Paper Company in contracting outwork.Again, Bennett refused to be involved in such a procedureThe conversationended after arrangements had been made for a meeting on August 5.22 Sloan left Howard's premises without talking to the employees PUGET SOUND DISTRICT COUNCIL, ETC.555Howard further credibly testified that on August 4, Sloan came to where he andhismen were engaged on a job for USP and that the following conversation tookplace:Well, he [Sloan] came up and asked me if I changed my mind aboutjoiningthe union, and I said no, you could go up and talk to the men, but I haven'tchanged my mind in any wayHe said he had signed some of the operators up,and he would like to make it 100 per cent. I said I didn't care what the otheroperators did, but I was not signing up.He says, "Well, what would happen ifyou took your logs down and they wouldn't unload them," and I said, "Well, Iwill cross that bridge when I come to it." So he left, and that was the last I sawhim that day.23On August 5 Bennett, Larson, Sickler, and Fred Erlendson 24 met in Larson's officewith Cassedy, Sloan, and three negotiating committee members.Bennett opened the meeting by stating that he had been informed that a strike hadbeen set for August 10, and then asked for an explanation for such actionCassedaystated-A strike vote had been taken and August 10 had been set as a deadline; allRespondent wanted was for USP to abide by the terms of its collective-bargainingagieement, which it was not doing, the agreement provided for the employees ofthe independent operators with whom USP had contracts be covered by the agree-ment, unless Howard signed an agreement with Local 2767, the Kosmosoperationswould be shut down on August 10, and three of the four contractors then doing workfor USP were willing to sign agreements with Respondent, provided Howard did.Larsen then asked Sloan if he had spoken to each of the four contractors.Sloan,after answering in the affirmative, added that he had not spoken to Howard's employ-ees because it would be useless since they pieviously had voted against unionization.Bennett credibly testified that, at this juncture, the following then ensued:I said that I couldn t understand why a strike deadline had been set over aninterpretation that could require some lengthy legal determination as to its mean-ing, at which point George Casseday brought up the matter of rewriting thecontract.He said they would prefer a wording that excluded the use of contrac-tors, but that as a second choice or second preference they would want what hetermed a legal subcontractor's clause.He then asked me if the company wouldimmediately go into a negotiation to rewrite the contractI said I would con-sider this, but felt we had a valid working agreement. It was about at this pointof the meeting that I stated in summary that it appeared that the company hadtwo choicesOne was to accept the union interpretation of the clause underquestion, or the second choice was to get Mr Howard to sign the working agree-ment.I asked George Casseday if he had a copy of this working agreement.He said they didn't have one with them, but they had one up in the union hall.He asked if they should go and get a copy of this, and we indicated agreement,so he and Mr Sloan left the premises and returned with an agreement which theyleftwith me, and that concluded our meeting that day.Regarding a conversation he had with Sloan on August 6, when the latter came towhere he and his men were working, Howard testified as follows-Well, he [Sloan] came up and wanted to know if I had changed my mind,that they had taken a strike [ballot] and were going to go on strike if I didn'tchange my mind. I told him, "No, I hadn't changed my mind." He said,"Well, Friday night will be the last you work thenThere is going to be a picketline on Monday." I said, "Well, if those men were crazy enough to go on strikefor something that didn't involve them, then they ought to be on strike then."On August 7 Casseday telephoned Bennett and inquired if he had seen Howardabout the agreement.Bennett replied that he had decided against approaching How-ard and that Respondent should proceed as it saw fit.C. Concluding findingsSection 8(e) of the Act, as amended by the Labor-Management Reporting andDisclosure Act of 1959, provides in pertinent part:It shall be an unfair labor practice for any labor organization and any employerto enter into any contract or agreement, express or implied, whereby suchemployer ceases or refrains or agrees to cease or refrain from handling, using,23 Sloan left Howard's premiseswithout talking to the employees21Connectedwith USP's Washington division 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDselling, transporting or otherwise dealing in any of the products of any otheremployer, or to cease doing business with any other person, and any contractor agreement entered into heretofore or hereafter containing such an agree-ment shall be to such extent unenforceable and void:Provided,That nothing inthis subsection(e) shall apply to an agreement between a labor organizationand an employer in the construction industry relating to the contracting or sub-contracting of work to be done at the site of the construction,alteration,paint-ing, or repair of a building,structure,or other work:... .Section 8(b), as amended in 1959, provides in relevant part that:It shall be an unfair labor practice for a labor organization or its agents-(4) (i) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in an industry affecting commerce to engagein, a strike or a refusal in the course of his employment to ... Perform any serv-ices; or(ii) to threaten,coerce, or restrain any person engaged in commerce orin an industry affecting commerce,where in either case an object thereof is.... .*(B) forcing or requiring any person. . .to cease doing businesswith anyother person ... .Section 8(e) implements and reenforces the secondary boycott provisions added bythe 1947 Taft-Hartley Amendment to the Act.These provisions were specificallydesigned to limit the area of industrial dispute in order to confine its effects to theparties immediately concerned and to prevent its extension to employers not directlyinvolved.Section 8(b) (4) renders unlawful, as did the corresponding provisions of the 1947Act, the implication of neutral employers in disputes not their own where an objectis to force the cessation of business relations between the neutral employer and anyother person. "The impact of the section [is] directed toward what is known as thesecondary boycott whose `sanctions bear, not upon the employer who alone is a partyto the dispute, but upon some third party who has no concern in it.'InternationalBrotherhood of Elechical Workeis v. N.L R.B.,181 F. 2d 34, 37, affd. 341 U.S 694 "Local 761, International Union of Electrical, Radio and Machine Workers (GeneralElectric Company, Intervenor) v. N.L.R.B.,366 U.S. 667, 672.23As the Board has succinctly pointed out in several cases, the execution and enforce-ment of a contract clause which prohibits the subcontracting of work performed byemployees in a bargaining unit covered by such contract may be lawful because itsobjective is the preservation of work in the unit.26On the other hand, where aclause allows subcontracting only under certain conditions, e.g., a provision by whichthe subcontractor is under contract with the union or is approved by the union, thebasic target of such clause concerns the employment conditions of the employees ofanother employer, it is secondary in nature and therefore within the scope of Section8(e).27The credited evidence, as epitomized above, leaves no doubt that the Council andLocal 2767 each, through its respective representatives, including Casseday andSloan, attempted "to induce and encourage [an] individual employed by any person"and threatened a "person engaged in commerce or in an industry affecting com-merce," to bring about a work stoppage proscribed by Section 8(b)(4)(i), (ii)(A)and (B) of the Act. This finding becomes inescapable when consideration is givento the numerous demands and appeals of Casseday and Sloan to officials of USP andto Howard, coupled with the fact that the strike vote was solely over the question ofUSP letting contracts to unorganized independent operators.Doubtlessly, the afore-See alsoN.L.RB V.Joint Council of Teamsters No. 88, et al (CaliforniaAssn ofEmployers),338 F. 2d 23 (CA. 9) ;N.L R B. Y Milk Wagon Drivers' Union, Local 753,etc (Pure Milk Association),335 F. 2d326 (C A 7).'6 See, for example,Ohio Valley Carpenters District Council, etc,136 NLRB 977,MilkDrivers and Dairy Employees Union, Local No.546, etc, 133 NLRB 1314, affil.sub nom;MinnesotaMilk Co. v. N.L.R.B,314 F 2d 761 (C.A. 8)27Distriat 9, InternationalAssociationofMachinists(Greater St. Louis AutomotiveTrimmers & UpholsterersAssn ) vN L R.B ,315 F 2d 33 (C A.D C.);Los AngelesMailersUnion No. 9, etc. v. N.L.R B ,311 F. 2d 121 (C.A.D C.),Bakery Wagon Drivers and Sales-men, Local Union No. 484 (Continental Baking Co., et al.) v. N.L.R B.,321 F. 2d 353(C.A.D.C.) ;N.L.R.B. v. Amalgamated Lithographers of America (Ind ) and Local No.17, etc.(Lithgraphers and Printers National Assn,et al ),309 F. 2d 31 (CA. 9) ;N.L.R B. v. Joint Council of Teamsters No.38,supra;Milk Wagon Drivers' Union, Local753, supra. PUGET SOUND DISTRICT COUNCIL, ETC.557said strike vote of Local 2767 and the above-described demands and appeals of Cas-seday and Sloan were solely for the purpose of having USP discontinue contractingout to independent operators with whom Respondent had a "primary"or "ultimate"dispute.The strikevote takenby Local 2767and the announced deadline ofAugust10 for the commencement of the strike clearly establishes that "an object"of Respondent's conduct was to force or require USP to cease doing business withHoward and with any other unorganized independent operators with whom Respond-ent had a labor dispute.The Counciland Local 2767each sought thereby toconscript the aid of USP in these disputes.The nonunion men involved were employees of the various independent operators.It thus follows that by the aforesaid actions of the Council and of Local 2767,Respondent sought to induce a work stoppage with an object of cessation of businessbetween a neutral employer and the primary employer; a clear violation of Section8(b)(4)(i), (ii)(A) and B.28In short, it is settled law that a labor organization cannot use means proscribedby Section 8(b) (4) (i)and (u)and pressure an employer who has no control overwhom another employer hires.By the above-described conduct and activities,Respondent was attempting to forceUSP to "cease"or to "refrain"from doing business 29 with employers who did nothire persons who were not members ofLocal 2767or of one of its sister locals, whendoing work under contractwith USP.Assuming,as Respondent contends,that Respondent also had other objectives, e.g.,uniformity of wages and working conditions among the independent operators doingbusinesswith USP, adesire to treat all signatories to the collective-bargaining agree-ment alike and the preservation and stabilization of established working conditionsin the Kosmos area, it can draw no comfort from this.It is settled law that if anobject of a union's activity is unlawful,the legality of its other objectives does notinsulate its conduct from the proscription of Section 8(b)(4).30 Indeed, even ifRespondent'sultimate objectives were lawful, "a finding of an illegal intermediateobjective is all that is required." 31Respondent's reliance onRetail Clerks Union, Local710 v. N.L.R B.,335 F. 2d709 (C AD C.) is misplaced.That case does not hold that a union may engage inprohibited conduct against an employer where another employer controls the workin question,a situation which the instant case is faced with.Respondent further contended at the hearing and in its brief that by engaging inthe activity described above, it was merely attempting to preserve the workingstandards in the area set up in the collective bargaining under consideration, andhence its conduct in that regard was not violativeof the Act.In support of said contention Respondent relies heavily onOrange Belt DistrictCouncil of PaintersNo. 48 (Calhoun Drywall Co.) v. N.L.R.B.,328 F. 2d, 534 (C.A.D C.). In that case the court,referring to two of its earlier decisions,32 held that2sBesides the cases citedsupra,seeN.L R.B. v. Local 294, International Brotherhood ofTeamsters, Chauffeurs, etc. (Van Transport Lines, Inc.),298 F. 2d 105(C A. 2) ; N.L R B.v.Plumbers Union of Nassau County, Local 457, etc. (Bomat Plumbing & Heating),299F 2d 497 (C.A.2) ; International Brotherhood of Electrical Workers, Local 501, et al.(Samuel Langer) v. N.L.R.B.,341 U S. 694;N.L.R.B. v. Denver Building and ConstructionTr odes Council, et al. (Gould & Preisner),341 U S. 6T5;N.L R B. v Milk Drivers andDairy Employees, Local 584, et al.,341 F. 2d 29 (C.A. 2), enfg 146 NLRB 509 Com-pareNLRB.v.International Brotherhood of Teamsters,etc.,Local 294 (Island DockLumber, Inc), 342 F 2d 18 (C A. 2), enfg. 145 NLRB 484.21There is no doubt that USP had "business" arrangements with Howard and certainother unorganized independent operators and that Respondent wanted USP to "cease"carrying out those arrangements.Section 8(e) reaches agreements to "refrain" fromdoing business with another employer as well as agreements to "cease" such activity.The language and legislative history of the "cease doing business" provision show thatitwas intended as a catch-all clause, inserted to cover any agreement within the con-gressional intendment which the language of the "cease" or "refrain" part of the sectionmight not cover. (2 Leg. Hist. 1959 at 1162 ; 2 Leg. Hist. 1959 at 1708, 1 Leg. Hist.1959 at 683.)30N.L R.B. v. Denver Building and Construction Trades Council, et al (Climax Molyb-denum Company),341 U.S. 675 ,N.L R B. v Local 74, United Brotherhood of Carpenters& Joiners of America (Watson's Specialty Store),341 U.S. 707.31Amalgamated Meat Cutters it Butcher Workmen of North America (Swift it Company)v.N L R.B.,237 F. 2d 20, 25 (C.A D.C )2Retail Clerks Union Local 770 etc. (U.S. Hardware it Paper Company,et al.) v.N.L.R.B.,296 F 2d 368(C.A D.C.),andInternational Assn. of Machinists v. N.L.R.B.,315 F 2d33 (CA.D.C.). 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDclauses which seek to limit contracting to employers who maintain "labor standards"commensurate with those of the employer party to a collective-bargaining contractwith a union are "primary" in that they seek to preserve and protect such standardsand are not proscribed by Section 8(e).The disputed contract provisions andRespondent's conduct in the instant case do not permit reliance upon the court'sreasoning inOrange Belt.Not only is section 1(a) of article A(1) inapposite to the type of clause referredinOrange Belt,33but the facts belie the contention.Respondent's further contention that one of the main purposes of section 1(a) ofarticleA(1) of the collective-bargaining agreement was to preserve "unit work."The Board has held that contract provisions, which does no more than define andreserve exclusive performance of employees in a bargaining unit work of a kind thattraditionally has been performed in that unit, have a different function from the con-tracts which Congress was concerned with under Section 8(e).For the sole, direct,and primary aim of such clauses is to protect and preserve work, and therefore jobsfor employees within the bargaining unit.34On the other hand, it is now well estab-lished that clauses in a collective-bargaining contract which expressly or impliedlypermit the subcontracting of unit work only to employers under contract with theunion violates Section 8(e).35The clause of the collective-bargaining agreement33 See, for example,Heat and Highway Drivers, etc, Local Union No 710 (Wilson &Co.) v.NLRB.,335F2d709 (CADC)31N.L R.B. V. Local 38, International Brotherhood of Electrical Workers (S Simon Con-struction Co ),339 F 2d 197 (CA 6), enfg 141 NLRB 983;Ohio Valley Carpenters Dis-trict Council etc (Cardinal Industries, Inc ),144 NLRB 91, enfd 339 F 2d 142 (CA 6).It is interesting to note at this juncture that in disposing of the issues in the OhioValley case, the court observedThe foregoing is part of the so-called "secondary boycott" provisions of thestatute.[8(b) (4) (i) (ii) (B)]We need not venture into a general discussion oftheir purposes or meaningThe problem has been before the courts in numerousvarying fact situations[Citing cases ]The Supreme Court has pointed out that the statute cannot be applied literally,for "it would ban most strikes historically considered to be lawful, so-called primaryactivity"[Citing cases ]At the same time the objectives of the statute in respectto secondary boycotts must be achieved. "[D]ual congressional objectives," theCourt has called the provisions[Citing cases]Thus lines must be drawn, andaccordingly, as the Court has told us, the Board and the courts have attempted todevise criteria."The nature of the problem, as revealed by unfolding variant situa-tions, inevitably involves an evolutionary process for its rational response, not aquick, definitive formula as a comprehensive answer" [Citing cases ]The basic criterionis,asthe statute (Section 8(b) (4)) specifically provides, theobject, or objects, of the union action[Citing cases ]So the problem is: Whatwasthe object9The Board has held several times that, if a union demands that acontractor do something he is powerless to do except by ceasing to do business withsomebody not involved in the dispute, it is manifest that an object of the union is toinduce this cessation of business[Citing cases ]The courts to which this prob-lem has come have agreed with the holdings.We think this is rational and proper reasoningSo in the case before us Hankin'sonly means of compliance with the union demand was to cease doing business withCardinal.Hankins had no power to do by its own act what the union demandedthat it do, that is, build the framing with its own men on the jobsiteIt is reason-able to hold that the object of the union was not an impossible act but was thealternative possible.The union says its agreement with Hankins was a legal one, designed to preserveto its members(Hankin's employees)work normally theirs.But it is establishedthata legal contract does not immunize illegal action employed for its enforcement.[Citing a case ]35Highway Truck Drivers and Helpers,Local 107,et al.(E A. Gallagher&Sons),131NLRB 925, enfd 302 F. 2d 897 (C.A.D.C.) ;District No. 9, International Association ofMachinists(Greater St.Louis Automotive Trimmers&Upholsters Assn),134 NLRB1354,enfd. 315 F. 2d 33(C.A.D.C.);Bakery Wagon Drivers and Salesmen,Local UnionNo. 484(Continental Baking Co., at al),137 NLRB 987,enfd.321 F2d353;Buildingand Construction Trades Council, etc.(CA.DC.).(Gordon Fields)v.N.L R B.,328 F. 2d 540 PUGET SOUND DISTRICT COUNCIL, ETC.559here under consideration, realistically appraised, is nothing more than an impliedunion signatory agreement restricting USP to those employers under contract withRespondent or one of its sister locals, without regard to unit considerations.Thus,the clause places restrictions which are not "strictly germane to the economic integrityof the principal work unit . . . it is, rather, a provision to make certain the primaryemployer [i.e, the employer whose employees are to perform the work] is undercontract with the Union.11I am not unmindful of the decision of the Court of Appeals for the Seventh Cir-cuit, inMeat and Highway Drivers, etc v. N.L R.B., supra,where, in overruling theBoard the court found a so-called work allocation clause was not proscribed by Sec-tion 8(e). Since the facts in that case are clearly distinguishable from those in thisone, Respondent's appaient reliance thereon is misplaced.This finding becomeseminently clear when consideration is given to the fact that inMeat and Highwaythe question there involved was one of "work recapture" while here we are concernedmerely with work allocation.USP's practice of logging contracts at the Kosmos operation has been continuoussince 1946; that between 1950 and 1957, USP had entered into in excess of 50 fallingand bucking contracts; that since 1950, it has entered into at least 50 complete loggingcontracts; and that since January 1963, it has entered into 14 contracts covering log-ging, falling and bucking, and road construction. In fact, since 1950, there have beenapproximately 114 contracts let by USP covering all types of logging operation, fromcleanup of isolated stands, to the logging of large stands of green timber, to the log-ging of hardwood speciesThe practice in general has always been recognized by theparties as a part of the Kosmos operations. Similarly, the details of contract logginghave been handled exclusively by USP.At no time prior to the latter part of 1963,was the subject ever raised or discussed by Respondent.All revisions of the collective-bargaining agreement since the one executed in 1948have been made without any reference to USP's practice of entering into loggingcontracts.Since the credible evidence in this case clearly establishes that by attempting toinduce USP employees to cease work by threatening and coercing Howard, wherean object of said attempts, threats, and coercion was to have Howard's employeesjoin Local 2767, and USP employees to strike if Howard's employees did not join, Ifind that the Council and Local 2767 violated Section 8(b) (4) (i), (ii) (A) and (B)of the Act I further find section 1(a) of article A(1) of the collective-bargainingagreement between the parties-to the extent that said section, as construed and inter-preted by Respondent-falls within the proscription of Section 8(e) of the Act.36IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the business operations of USP, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several states, and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Council and Local 2767 each has violated Section 8(b) (4)(i), (ii) (A) and (B) of the Act, it will be recommended that each of them ceaseand desist therefrom and that each take certain affirmative action designed to effectu-ate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the record as a whole,I make the following.CONCLUSIONS OF LAW1.The Council and Local 2767 are labor organizations within the meaning ofSection 2(5) of the Act.2.Howard is engaged in commerce, or in a business affecting commerce, withinthe meaning of Section 2(6) and (7) and Section 8(b)(4) of the Act.3.By threatening to strike USP's Kosmos operations and by communicating saidthreats to Howard, with an object of forcing or requiring Howard to enter into anagreement which is prohibited by Section 8(e) of the Act, the Council and Local2767 have engaged in and are engaging in unfair labor practices within the meaningof Section 8(b) (4) (i) and (u) (A) of the Act.36 SeeAllied ChemicalCorporation (National Aniline Division).151 NLRB 718. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By threatening to strike USP's Kosmos operations, and communicating saidthreat to Howard, with an object of (1) forcing or requiring USP to cease doingbusiness with Howard, and (2) forcing or requiring Howard to recognize and bar-gain with Local 2767 as the representative of his employees, although Local 2767had not been certified as the representative of such employees under the provisions ofSection 9 of the Act, the Council and Local 2767 have engaged in and are engaging inunfair labor practices within the meaning of Section 8(b) (4) (i) and (ii) (B) of theAct.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) and Section 8(b) (4) of the Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Relations Act, as amended, it ishereby ordered that the Respondent Puget Sound District Council, Lumber & Saw-millWorkers, United Brotherhood of Carpenters and Joiners of America and Lum-ber & Sawmill Workers' Union, Local 2767, the Council and Local 2767, their respec-tive officers, representatives, agents, and assigns, shall:1.Cease and desist from-(a) Inducing or encouraging any individual employed by USP or Howard, or anyother employer, to engage in a strike or a refusal in the course of his employment touse,manufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or perform any services, or threatening, coercing,or restraining USP or Howard, or any other employer, where in either case an objectthereof is to force or require USP to enter into any agreement which is prohibited bySection 8(e) of the Act.(b) Inducing or encouraging any individual employed by USP or Howard, or anyother employer, to engage in a strike, or a refusal in the course of his employment touse or handle any materials or perform any services, or threatening, coercing, orrestraining USP or Howard, or any other employer, by a strike where in either casean object thereof is: (1) forcing or requiring USP to cease using, selling, handling,transporting, or otherwise dealing in the products of, or to cease doing business withHoward; (2) forcing or requiring Howard to recognize or bargain with Local 2767as a representative of his employees unless Local 2767 has been certified as the rep-resentative of said employees under the provisions of Section 9 of the Act.2.Take the following affirmative action, which it is found will effectuate the poli-cies of the Act:(a) Post at their respective business offices and meeting halls, copies of theattached notice marked "Appendix." 37Copies of said notice, to be furnished by theRegional Director for Region 19, shall, after being duly signed by representatives ofthe Council, and by the assigned representative of Local 2767, be posted by eachrespondent immediately upon receipt thereof, and be maintained by them for 60consecutive days, in conspicuous places, including all places where notices to theirmembers are customarily posted.Reasonable steps shall be taken by each Respond-ent to insure that such notices are not altered, defaced, or covered by any othermaterial.(b) Sign and deliver copies of said notice to the Regional Director for Region 19for posting by USP and Howard, the companies willing, at all locations where noticesto their respective employees are customarily posted.(c)Notify the Regional Director for Region 19, in writing, within 20 days fromthe receipt by each Respondent of a copy of this Decision, what steps it has takento comply therewith 38It is further recommended that unless on or before 20 days from the date of itsreceipt of this Decision, each respondent notifies the said Regional Director that itwill comply with the foregoing recommendations, the National Labor RelationsBoard issue an order requiring each respondent to take the action aforesaid.37 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of the United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith" VICKERS, INCORPORATED561APPENDIXNOTICE TO ALL OUR MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT engage in, or induce or encourage any individual employed byUnited States Plywood Corporation, Kosmos Division or by Howard LoggingCompany, or any other employer, to engage in a strike, or a refusal in the courseof his employment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or perform any serv-ices, or threaten, coerce, or restrain USP or Howard, or any other employer,where in either case an object thereof is to force or require USP to enter into anyagreementwhich is prohibited by Section 8(e) of the National Labor RelationsAct.WE WILL NOT engage in, or induce or encourage any individual employed byUSP or Howard, or any other employer, to engage in a strike, or a refusal in thecourse of his employment to use or handle any materials or perform any serv-ices, or threaten, coerce, or restrain USP or Howard, or any other employer, bya strike or picketing where in either case an object thereof is: (1) to force orrequire USP to cease using, selling, handling, transporting, or otherwise dealingin the products of or to cease doing business with Howard; and (2) to force orrequire Howard to recognize or bargain with Local 2767 as the representative ofhis employees unless Local 2767 has been certified as the representative of suchemployees under the provisions of Section 9 of the Act.PUGET SOUND DISTRICT COUNCIL, LUMBER & SAWMILL WORKERS,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMER-ICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LUMBER & SAWMILL WORKERS' UNION, LOCAL 2767 AFFILIATEDWITH UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Information regarding the provisions of this notice and compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board,327 Logan Building, 500 Union Street, Seattle, Washington, Telephone No. 682-4553.Vickers, IncorporatedandInternationalUnion of Electrical,Radio and Machine Workers, AFL-CIO, Local792.Cases Nos.15-CA-1363, 15-CA-1407, and 15-CA-1453. June 15, 1965DECISION AND ORDEROn April 5, 1965, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, as set153 NLRB No. 45.796-027-66-vol. 153-37